EXHIBIT 12.1 TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended Six Months Ended September 30, September 30, (Dollars in millions) Consolidated income before provision for income taxes $ Fixed charges: Interest1 $ Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 4 4 Total fixed charges $ Earnings available for fixed charges $ Ratio of earnings to fixed charges 1Components of interest expense are discussed under “Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations, Interest Expense.”
